Citation Nr: 1424835	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  12-09 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable initial disability rating for right eye, status-post retinal detachment repair.

2.  Entitlement to a compensable initial disability rating for left eye, status-post scleral buckle.

3.  Entitlement to a compensable initial disability rating for alopecia areata of the scalp.


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel





INTRODUCTION

The Veteran served on active duty from December 1985 through June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which, among other issues, granted service connection for right eye, status-post retinal detachment repair; left eye, status-post scleral buckle; and alopecia areata of the scalp effective July 1, 2008, and for each disability, assigned non-compensable initial disability ratings.  The Veteran perfected a timely appeal as to the assigned initial disability ratings.

The Board is cognizant of the ruling of the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), in which, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, however, the Veteran has not argued, nor does the record reflect, that the Veteran's eye disabilities and alopecia areata disability have rendered the Veteran totally unemployable.  Rather, and as noted again in the discussion of the evidence below, the Veteran acknowledged in her April 2012 substantive appeal that she works as an administrator.  Accordingly, an implied or express claim for TDIU has not been raised.

Notably, the Veteran indicated in a December 2013 statement that, in conjunction with his current appeal, he wished to waive regional office review of new evidence.

The issues of the Veteran's entitlement to service connection for a jaw disorder, lupus, and Sjogren disease have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).




FINDINGS OF FACT

1.  For all periods relevant to this appeal, the Veteran's right and left eye disabilities have been manifested by dryness of the eyes, visual acuity no worse than 20/40 in each eye, and occasional diplopia that is present while the Veteran is laying down.

2.  For all periods relevant to this appeal, the Veteran's alopecia areata has been manifested by areas of baldness on the Veteran's scalp; this, however, has not resulted in any other hair loss or any scaling, erythema, skin atrophy, or scarring.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for right eye, status-post retinal detachment repair have not been met or approximated.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Codes 6008, 6061-6066, 6090 (2013); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 6008, Table V (2008).

2.  The criteria for a compensable initial disability rating for left eye, status-post scleral buckle have not been met or approximated.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 4.10, 4.79, Diagnostic Code 6008, 6061-6066, 6090 (2013); 38 C.F.R. §§ 4.77, 4.84a, Diagnostic Code 6008, Table V (2008).

3.  The criteria for a compensable initial disability rating for alopecia areata have not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7831 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations applies, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	A.  Right and Left Eye Disabilities

Throughout the course of this appeal, the Veteran's right eye status-post retinal detachment repair and left eye status-post scleral buckle have been assigned noncompensable initial disability ratings pursuant to 38 C.F.R. § 4.79, Diagnostic Code (DC) 6008.  Under DC 6008, which governs eye disabilities due to detachment of the retina, disability ratings are assigned according to a general rating formula.

DC 6008, as in effect prior to December 2008, addressed detachment of the retina in chronic form and provided for ratings based on impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.84a (2008).

The severity of visual acuity loss is determined by applying the criteria set forth under 38 C.F.R. § 4.84a.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, DCs 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

Measurement of the visual field will be made where there is disease of the optic nerve or when otherwise indicated.  A procedure for the calculation of the average concentric contraction is provided in 38 C.F.R. § 4.76a with ratings for impairment provided in 38 C.F.R. § 4.84a, DC 6080.

Localized scars, atrophy, or irregularities of the retina, centrally located, with irregular, duplicated, or diminished image, unilaterally or bilaterally, warrants a 10 percent rating.  38 C.F.R. § 4.84a, DC 6011.

Combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).

Effective December 10, 2008, VA revised the rating criteria for the evaluation of eye disorders.  See 73 Fed. Reg. 66,543 -66,554 (Nov. 10, 2008) (codified at 38 C.F.R. § 4.79); see also corrections at 74 Fed. Reg. 7,648 (Feb. 19, 2009).  Notably, the RO has considered the Veteran's claims under these revisions.  The Veteran's service-connected visual disorder must therefore be evaluated under both the former and revised criteria, although the revised criteria may not be applied at any point prior to the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2010); VAOPGCPREC 3-2000 (Apr. 10, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003).

DC 6008, as in effect on and after December 10, 2008, provides for evaluation based on either visual impairment, or a graduated rating formula premised upon the frequency and severity of incapacitating episodes.  See 38 C.F.R. § 4.79 (2013).  Under the formula for incapacitating episodes, for a compensable rating to be warranted for an eye disorder based on incapacitating episodes there must be incapacitating episodes having a total duration of at least one week over the past twelve months.  Id.  For VA purposes, an incapacitating episode is defined as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Note.  The same underlying criteria as before apply to evaluation based upon measurement of central visual acuity or loss of field of vision.

The pertinent evidence includes a February 2008 VA examination of the Veteran's eyes.  At that time, the Veteran reported having occasional vertical diplopia (seeing double) while laying down; however, denied having diplopia during primary gaze.  Unaided visual acuity at distance was 20/20 in the right eye and 20/25 in the left eye.  Unaided visual acuity at near was 20/20 in both eyes.  Corrected vision was 20/20 for both eyes at near and distance.  Visual fields were full for both eyes.  An evaluation of the extraocular muscles indicated underaction of the left inferior oblique and overaction of the left superior oblique.  Infraocular pressures were 14 millimeters in the right eye and 13 millimeters in the left eye.  Situ keratomileusis scars were seen on the peripheral corneas of each eye; however, no other scarring was observed.  Scleral buckle was seen in the periphery of the left eye.  Laser scars were seen with hyperpigmentation of the periphery of the right eye.  Overall, the examiner determined that the Veteran had normal vision with minor refractive error with status-post changes from laser-assisted situ keratomileusis surgery, right eye retinal detachment surgery, and left eye scleral buckle.

VA treatment records from November 2008 reflect ongoing complaints of diplopia while laying down since sustaining retinal detachment.  The Veteran also reported a non-service-related history of lasik surgery to correct nearsightedness and a suspected lupus diagnosis.  Eye tests revealed 20/25 vision in the right eye and 20/30 vision in her left eye.  On examination, the treating VA optometrist opined that the Veteran's retinas were flat and attached.

In July 2009, the Veteran returned for VA treatment with complaints of dryness in her eyes.  Eye tests performed at that time indicated 20/25 vision in both eyes.  Again, the pupils were normal.  In August 2009, the Veteran continued to complain of dry eyes and also reported that she was experiencing a "smudge" in the visual field of her left eye.  Eye tests performed at that time revealed 20/30 vision in her right eye and 20/20 vision in the left eye.  The pupils were again normal.

Eye tests performed during May 2010 treatment at University of Florida Primary Care revealed 20/25 vision in both eyes.  Overall, the examining physician determined that there were no vision problems or discharge from the eyes.  Nonetheless, the problem list expressed in the record identifies diplopia as an ongoing problem.

In August 2011, the Veteran underwent a second VA examination of her eyes.  Upon review of the claims file, the examiner noted a history which included photophobia, chorioretinal scar in the right eye, lattice degeneration, right eye corneal ulcer with iritis, and floaters.

Tested visual acuity included 20/40 vision in both eyes, corrected and uncorrected, at distance and near.  An examination of the pupils was again normal and there was no evidence of anatomical loss, blindness, or astigmatism.  Despite previously reported and noted diplopia, the examiner noted that there was no evidence of diplopia during the examination.  A tonometry study revealed symmetrical eye pressure measured at 12 millimeters.  External and slit lamp eye examinations were normal.  There was no evidence of scarring or disfigurement around the eyes.  An internal (fundus) eye examination revealed peripheral laser scars in the right eye and scleral buckling and scarring in the left eye.  Tested visual fields were normal.  

In sum, there was no evidence of anatomical loss of the eyelids, brows, and lashes; gland or lid disorders; ptosis; conjunctivitis or other conjunctival conditions; corneal conditions; cataracts or other lens conditions; inflammation; glaucoma; optic neuropathy or other disc conditions; retinal conditions; neurologic eye conditions; tumors or neoplasms; or other eye condition.  The examiner noted further that there were no incapacitating episodes or functional impact resulting from the Veteran's eye disabilities.  Based upon the foregoing claims file review and the findings from the examination, the examiner diagnosed floaters which were not visually significant, mild photophobia per the Veteran's reported history, chorioretinal scars resulting from retinal detachment, and blurred vision.

Overall, the evidence shows that the Veteran's right and left eye disabilities have been manifested by dryness of the eyes, occasional diplopia which occurs when the Veteran is laying, and visual acuity that is at worst 20/40 in both eyes.  To the extent that laser scarring has been noted in the record, such scars are attributable to the Veteran's lasik surgery to correct non-service-related nearsightedness.  The Board also notes that the evidence shows the existence of situ keratomileusis scarring in both eyes and chorioretinal scarring in the right eye; but such scarring is noted as affecting only the peripheral corneas rather than being centrally located.

In applying the rating criteria that existed prior to the December 2008 revision, the Board notes that there is no evidence of an active and ongoing pathology of retinal detachment or other eye disease.  As such, a compensable rating for either the Veteran's right or left eye may not be assigned under the pre-revised version of DC 6008.  Although the evidence indicates that the Veteran's visual acuity ranged generally from 20/20 to 20/30 in both eyes through May 2010, tested visual acuity during the August 2011 VA examination showed reduced vision to 20/40 in both eyes.  Nonetheless, the Board notes that bilateral visual acuity of 20/40 still does not warrant a compensable disability rating.  38 C.F.R. §§ 4.83a, 4.84a, Table V (2008).  As noted above, the evidence shows that the Veteran has experienced intermittent vertical diplopia that occurs when she is lying down.  Nonetheless, the pre-revised criteria provide that diplopia which is only occasional or correctable is not considered a disability for VA purposes.  38 C.F.R. § 4.77 (2008).  Finally, in the absence of evidence showing pain, periods of incapacity, loss of visual field, or centrally located scarring over either eye, compensable ratings under DCs 6080 and 6011 are also not applicable in this case.

Similarly, application of the revised criteria effective from December 2008 also indicates that the Veteran is not entitled to a compensable disability rating for her right and left eye disabilities.  In that regard, a compensable disability rating is not warranted under the post-revised version of DC 6008 because there is no indication in the evidence that the Veteran has experienced any incapacitating episodes attributable to her eye disabilities.  Again, although the evidence shows that the Veteran's visual acuity was reduced to 20/40 from her August 2011 VA examination, such vision loss is rated as noncompensable.  38 C.F.R. § 4.79, DCs 6061-6066 (2013).  Finally, in accordance with 38 C.F.R. § 4.31 (2013), diplopia that is only occasional or that is correctable with spectacles is evaluated at zero percent.  See 38 C.F.R. § 4.79, Diagnostic Code 6090, Note (2013).

The Board has also considered the provisions under 38 C.F.R. § 3.321(b) (1), which govern the assignment of extra-schedular disability ratings.  However, in this case, the record does not show that the severity of the Veteran's right and left eye disabilities are so exceptional or unusual such as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disabilities with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and, no extra-schedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show that the Veteran's eye disabilities present an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable pre-revision and post-revision diagnostic codes; however, the Veteran's eye disabilities have not been productive of the manifestations required for higher disability ratings for either eye.  As such, it cannot be said that the available schedular ratings are inadequate.  Moreover, there is nothing in the record which suggests that the Veteran has required in-patient care or surgery for her eye disabilities; nor is there any indication in the record that those disabilities have interfered with her employment to the degree contemplated for consideration of an extra-schedular disability rating.  In that regard, the Veteran reported in her substantive appeal that she was required to dim the lights in her office and that she was occasionally required to rest her eyes for 10 minutes while working.  Nonetheless, there is no indication in the record that the Veteran's eye disabilities have rendered her frankly unable to perform her occupational functions or that she has been required to miss significant time from work because of her eye disabilities.  Similarly, there is no evidence that the Veteran's eye disabilities have necessitated hospitalization, in-patient care, or surgery during the course of appeal period.

Based on the foregoing, the Board finds that the requirements for an extra-schedular evaluation for the Veteran's eye disabilities, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of compensable initial disability ratings for right eye, status-post retinal detachment repair and left eye, status-post scleral buckle.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.

	B.  Alopecia Areata

Throughout the course of this appeal, the Veteran's alopecia areata has been assigned a non-compensable initial disability rating pursuant to 38 C.F.R. § 4.118, DC 7831.  DC 7831, which applies specifically to disabilities due to alopecia areata, provides a noncompensable disability rating for disabilities manifested by loss of hair limited to the scalp and face.  A maximum schedular 10 percent disability rating is assigned for disabilities marked by loss of all body hair.

In evaluating the Veteran's alopecia areata, the Board has again considered the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board notes that there are no other rating criteria that are applicable to the Veteran's alopecia areata disability.

The pertinent evidence includes a January 2008 VA examination report, which expresses that the Veteran's alopecia areata was manifested by localized hair loss in round areas without visual skin changes or inflammation, and sharply outlined patches at the bilateral parietal regions of the scalp without scaling, erythema, skin atrophy, or scarring.

Private treatment records from University of Florida Primary Care show that the Veteran was being followed for hair loss of unknown etiology in February 2010.  In April 2010, she was referred to a dermatologist.  These records do not contain any descriptions of the pattern of hair loss or other related symptoms.

A September 2012 letter from Dr. J.M. states that a biopsy of the Veteran's scalp indicated scarring alopecia.  Again, there is no description of the pattern of hair loss or other associated symptoms.

In October 2012, the Veteran submitted CD-ROM containing color photographs of her scalp taken during the period from February through July of 2012.  These photographs showed generally thinned hair with areas of baldness located over the Veteran's ears and at the back of the crown of the Veteran's scalp.  In an accompanying statement, the Veteran reported that she began wearing weaves in October 2010 to hide her hair loss.  She stated that she was currently wearing wigs and using a medicated shampoo and foam.  Notably, there is no indication in the photographs or in the Veteran's statement of hair loss anywhere on her body other than her scalp.

The evidence shows that the Veteran's alopecia areata has been manifested by areas of baldness on the Veteran's scalp; however, there is no evidence that the Veteran has experienced any hair loss anywhere else on her body.  Notably, the Veteran does not assert that she has had any hair loss anywhere other than on her scalp.  She asserts in her April 2012 substantive appeal that her hair loss has had a particularly "devastating effect" on her because of her gender, and alleges further that the current criteria for rating hair loss are gender specific for men.  The Board notes, however, that nothing in the criteria under DC 7831 or in the other regulations indicates that the criteria under DC 7831 are gender-specific or that other rating criteria are available for rating hair loss in women.

In the absence of evidence showing that the Veteran has experienced hair loss anywhere other than on her scalp, the criteria for a compensable disability rating under DC 7831 are not met.  Also, subject to the laws and regulations concerning extra-schedular disability ratings under 38 C.F.R. § 3.321(b) (1) which are described fully above, the Board has also considered whether the Veteran's alopecia areata warrants consideration of an extra-schedular disability rating.  However, the Board also concludes that the record does not show that the severity of the Veteran's alopecia areata is so exceptional or unusual such as to warrant such consideration.  See 38 C.F.R. § 3.321(b)(1) (2013).

The evidence in this case does not show that the Veteran's alopecia areata presents an exceptional disability picture that renders inadequate the available schedular ratings.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, higher ratings are available under the applicable diagnostic code; however, the Veteran's disability has not been productive of the manifestations required for a higher disability rating.  As such, it also cannot be said that the available schedular ratings are inadequate.  Moreover, there is nothing in the record which suggests that the Veteran has required in-patient care or surgery for her alopecia areata; nor is there any indication in the record that the Veteran's alopecia areata has interfered in any way with her employment.  Rather, the Veteran reported in her April 2012 substantive appeal that she was working as an administrator.  There is nothing in the subsequent evidence which suggests that the Veteran's employment status was changed. 

Based on the foregoing, the Board also finds that the requirements for an extra-schedular evaluation for the Veteran's service-connected alopecia areata, under the provisions of 38 C.F.R. § 3.321(b)(1), have not been met.  Thun, 22 Vet. App. 111; Bagwell, 9 Vet. App. 337 (1996); Shipwash, 8 Vet. App. 218 (1995).

The Board has also considered whether "staged" disability ratings are warranted by the evidence.  The symptomatology shown upon examination and treatment, however, has been essentially consistent and fully contemplated by the assigned disability ratings.  As such, there is no basis for staged disability ratings in this case.

Overall, the evidence does not support the assignment of a compensable initial disability rating for alopecia areata.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.


II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In cases that concern the assignment of a disability rating, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With regard to the issue of the Veteran's entitlement to higher initial disability ratings for right eye, status-post retinal detachment repair; left eye, status-post scleral buckle; and alopecia areata of the scalp, a pre-rating letter mailed to the Veteran in January 2008 provided notice of the information and evidence needed to substantiate her claim for service connection.  This notification would also apply to the "downstream" issues of entitlement to higher initial disability ratings for right eye, status-post retinal detachment repair; left eye, status-post scleral buckle; and alopecia areata of the scalp.  In that regard, the United States Court of Appeals for Veterans Claims (Court) has held that once service connection is granted, the claim is substantiated.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); Dingess, 19 Vet. App. at 491.  Thus, because the VCAA notice concerning the issues of service connection for right eye, status-post retinal detachment repair; left eye, status-post scleral buckle; and alopecia areata of the scalp was legally sufficient, VA's duty to notify in this case has been satisfied.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  Her service treatment records, claims submissions, VA treatment records, identified and relevant private treatment records, and photographs have been associated with the record.  The Veteran was also afforded VA examinations of her eyes in February 2008 and August 2011 and of her alopecia areata in January 2008.  These examinations, along with the other evidence of record, are fully adequate for the purposes of determining the severity, symptoms, and manifestations of the Veteran's eye disabilities and alopecia areata.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.


ORDER

Entitlement to a compensable initial disability rating for right eye, status-post retinal detachment repair, is denied.

Entitlement to a compensable initial disability rating for left eye, status-post scleral buckle, is denied.

Entitlement to a compensable initial disability rating for alopecia areata of the scalp is denied.






____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


